IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-18-00052-CR

GARY RAY AMBURN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                             From the 443rd District Court
                                 Ellis County, Texas
                               Trial Court No. 42046CR


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 21

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of
the date of this Order. See id.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 3, 2018




Amburn v. State                                       Page 2